DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 02/03/2021 has been entered. Claim(s) 1-47 has/have been canceled. New claim(s) 48-67 has/have been added and is/are pending.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in the UK on 12/23/2014. It is noted that copies of the GB1423108.8 and GB1423092.4 applications have not been received (i.e., are not present in the file wrapper of parent application 15/539,499), as required by 37 CFR 1.55. A copy of GB1423098.1 has been received in the parent '499 application. Since Applicant authorized the Office to retrieve the documents on the ADS (dated 06/23/2017) in the parent '499 application, the examiner has initiated a request to have the documents retrieved. 

Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/539,499, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The '499 application fails to disclose the resolution of the second temperature sensor of the second type is lower than the resolution of the first temperature sensor of the first type. Specifically, there is no disclosure of the resolution of sensors relative to one another. Accordingly, claims 52 and 61 are not entitled to the benefit of the prior application(s).
Applicant states that this application is a continuation or divisional application of the prior-filed 15/539,499 application. However, a continuation or divisional application cannot include new matter. The above-noted subject matter (i.e., claims 52 and 61) was introduced by Applicant in a preliminary amendment filed the same day as the present application. A preliminary amendment that is present on the filing date of an application is part of the original disclosure of the application. See 37 CFR 1.115. Accordingly, the original disclosure of the present application contains subject matter that would have been new matter in the prior 15/539,499 application. Therefore, Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the above-noted subject matter not disclosed in the prior-filed application. See MPEP 211.05. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP and§ 608.01(o). Correction of the following is required: the specification should be amended to include a disclosure of the resolution of the second temperature sensor of the second type being lower than the resolution of the first temperature sensor of the first type. See MPEP 608.01(l).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 48-49, 53-54, 57-58, 62-63 and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0234200 A1 (Husheer) in view of US 2009/0192745 A1 (Kamath). 
Regarding claim 48, Husheer teaches/suggests an apparatus for determining a temperature reading for a user comprising:
a first temperature sensor of a first type (patch device; ¶ [0154] where the patch/data logger comprises a skin temperature sensor);
a second temperature sensor of a second type (¶ [0155] conventional means/technique for monitoring core body temperature);
a processor coupled to the first temperature sensor and the second temperature sensor and configured to execute one or more processes (¶ [0137] data processor of, or connected to, a data reader); and 
a memory configured to store a process that is executable by the processor (¶ [0137] means for storing software arranged to perform the disclosed data processing), the process when executed configured to:
obtain a first plurality of temperature readings from the user using the first temperature sensor of the first type and obtain, substantially simultaneously, a second plurality of temperature readings from the user using the second temperature sensor of the second type (¶ [0154]-[0155] obtaining patch device and core body temperature measurements under a variety of external temperature conditions during a calibration process/mode);
determine a calibration factor between the first plurality and the second plurality of temperature readings (¶ [0154]-[0155] calculating a correction/calibration function relating the patch device measurements to core body temperature by calibrating the patch device against the core body temperature under a variety of external temperature conditions); 
obtain at least one further temperature reading from the first temperature sensor of the first type and apply the calibration factor to the at least one further temperature reading to calculate an expected value of the at least one further temperature reading, the expected value comprising the value that the temperature reading would be expected to be if it had been taken using the temperature sensor of the second type (¶ [0158] using correction/calibration function to extrapolate the core body temperature from the skin and outer temperature sensor values). 
Husheer does not teach the process comprises correlating the first plurality of temperature readings and the second plurality of temperature readings to determine temperature readings in the first and second plurality that substantially correspond in time. 
Kamath teaches/suggests a method comprising: obtaining a first plurality of sensor readings from a user using a first sensor of a first type (Fig. 6, step 602; ¶¶ [0383]-[0384] receiving sensor data points from a continuous glucose monitor); and substantially simultaneously obtaining a second plurality of sensor readings from the user using a second sensor of a second type (Fig. 6, step 604; ¶ [0385] receiving reference data from a reference glucose monitor, including one or more reference data points, such as results from a self-monitored blood glucose test (e.g., from a finger stick test); correlating the first plurality of sensor readings and the second plurality of sensor readings to determine temperature readings in the first and second plurality that substantially correspond in time (Fig. 6, steps 606-608; ¶¶ [0394]-[0403] matching reference data (e.g., one or more reference glucose data points) with substantially time corresponding sensor data (e.g., one or more sensor data points) to provide one or more matched data pairs and forming a calibration set from a set of one or more matched data pairs); determining a calibration factor between the first plurality and the second plurality of sensor readings (Fig. 6, step 610; ¶ [0404] using the calibration set to create a conversion function that defines the relationship between the reference glucose data and the glucose sensor data); and obtaining at least one further reading from the sensor of the first type and applying the calibration factor to the at least one further reading to calculate an expected value of the at least one further reading, the expected value comprising the value that the reading would be expected to be if it had been taken using the sensor of the second type (Fig. 6, step 612; ¶ [0405] using the conversion function to transform sensor data into substantially real-time glucose value estimates, also referred to as calibrated data, or converted sensor data, as sensor data is continuously (or intermittently) received from the sensor). 
While Kamath is directed to calibrating a different type of data (glucose versus temperature as claimed), Kamath is analogous to the present invention. It has been held that a prior art reference must either be in the field of Applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Applicant discloses the present invention relates to "improved body parameter sensing system and methods for processing and analysing data obtained via such a system" (pg. 2, lines 17-18). Kamath similarly is in the field of body parameter (e.g., glucose) sensing. Alternatively/Additionally, Applicant discloses the claimed calibration method is useful when data points from the second sensor are missing for a particular extended period, allowing data from a first sensor to fill in missing data (pg. 92, lines 1-7). Kamath is reasonably pertinent to this problem. Specifically, Kamath teaches/suggests utilizing calibrated data from a first type of sensor (CGM) when data from the second type of sensor (SMBG) is missing (i.e., during time intervals between SMBG measurements) and discloses a method for determining a calibration factor for converting the data from the first sensor to a value that would be expected if it had been taken using the second sensor (¶ [0252]). Accordingly, Kamath is analogous art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Husheer with the process further comprising correlating the first plurality of temperature readings and the second plurality of temperature readings to determine temperature readings in the first and second plurality that substantially correspond in time as taught/suggested by Kamath in order to match time-corresponding readings in the first and second plurality of temperature readings (e.g., temperature reading pairs) (Kamath, ¶ [0258]) for use in determining a relationship between the temperature readings from the first temperature sensor of the first type and the temperature readings from the second temperature sensor of the second type (Husheer; ¶ [0155]; Kamath, ¶ [0400]; etc.) (i.e., ensuring the calibration or correction function is determined based on data obtained substantially simultaneously from each of the sensors), providing a more accurate/reliable calibration factor.
Regarding claims 57 and 67, Husheer teaches and/or suggests a tangible, non-transitory, computer-readable medium storing program instructions that cause an apparatus for determining a temperature reading for a user to execute a process/method (¶ [0137] means for storing software arranged to perform the disclosed data processing), the process/method comprising:
obtaining a first plurality of temperature readings from the user using a temperature sensor of a first type and substantially simultaneously obtaining a second plurality of temperature readings from the user using a temperature sensor of a second type (¶ [0154]-[0155] obtaining patch device and core body temperature measurements under a variety of external temperature conditions during a calibration process/mode); 
determining a calibration factor between the first plurality and the second plurality of temperature readings (¶ [0154]-[0155] calculating a correction/calibration function relating the patch device measurements to core body temperature by calibrating the patch device against the core body temperature under a variety of external temperature conditions); and
obtaining at least one further temperature reading from the temperature sensor of the first type and applying the calibration factor to the at least one further temperature reading to calculate an expected value of the at least one further temperature reading, the expected value comprising the value that the temperature reading would be expected to be if it had been taken using the temperature sensor of the second type (¶ [0158] using correction/calibration function to extrapolate the core body temperature from the skin and outer temperature sensor values).
Husheer does not teach the process comprises correlating the first plurality of temperature readings and the second plurality of temperature readings to determine temperature readings in the first and second plurality that substantially correspond in time. 
Kamath teaches/suggests a method comprising: obtaining a first plurality of sensor readings from a user using a first sensor of a first type (Fig. 6, step 602; ¶¶ [0383]-[0384] receiving sensor data points from a continuous glucose monitor); and substantially simultaneously obtaining a second plurality of sensor readings from the user using a second sensor of a second type (Fig. 6, step 604; ¶ [0385] receiving reference data from a reference glucose monitor, including one or more reference data points, such as results from a self-monitored blood glucose test (e.g., from a finger stick test); correlating the first plurality of sensor readings and the second plurality of sensor readings to determine temperature readings in the first and second plurality that substantially correspond in time (Fig. 6, steps 606-608; ¶¶ [0394]-[0403] matching reference data (e.g., one or more reference glucose data points) with substantially time corresponding sensor data (e.g., one or more sensor data points) to provide one or more matched data pairs and forming a calibration set from a set of one or more matched data pairs); determining a calibration factor between the first plurality and the second plurality of sensor readings (Fig. 6, step 610; ¶ [0404] using the calibration set to create a conversion function that defines the relationship between the reference glucose data and the glucose sensor data); and obtaining at least one further reading from the sensor of the first type and applying the calibration factor to the at least one further reading to calculate an expected value of the at least one further reading, the expected value comprising the value that the reading would be expected to be if it had been taken using the sensor of the second type (Fig. 6, step 612; ¶ [0405] using the conversion function to transform sensor data into substantially real-time glucose value estimates, also referred to as calibrated data, or converted sensor data, as sensor data is continuously (or intermittently) received from the sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method or process of Husheer with correlating the first plurality of temperature readings and the second plurality of temperature readings to determine temperature readings in the first and second plurality that substantially correspond in time as taught/suggested by Kamath in order to match time-corresponding readings in the first and second plurality of temperature readings (e.g., temperature reading pairs) (Kamath, ¶ [0258]) for use in determining a relationship between the temperature readings from the first temperature sensor of the first type and the temperature readings from the second temperature sensor of the second type (Husheer; ¶ [0155]; Kamath, ¶ [0400]; etc.) (i.e., ensuring the calibration or correction function is determined based on data obtained substantially simultaneously from each of the sensors), providing a more accurate/reliable calibration factor.
Regarding claims 49 and 58, Husheer as modified teaches/suggests the temperature sensor of the first type comprises a skin-based temperature sensor or an oral temperature sensor (¶ [0154] where the patch/data logger comprises a skin temperature sensor). 
Regarding claims 53 and 62, Husheer as modified teaches/suggests the calibration factor is linear with the absolute value of temperature (¶ [0154] Tcore=Tskin+k(Tskin-Touter)). 
Regarding claims 54 and 63, Husheer as modified teaches/suggests the calibration factor is a constant (¶ [0154] constant factor). 
Regarding claim 66, Husheer as modified teaches/suggests the calibration factor varies over different parts of the temperature range (¶ [0154] where the calibration/correction function may comprise a non-linear function). Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method/process of Husheer with the calibration factor varying over different parts of the temperature range because Applicant has not disclosed that any particular type of calibration factor, including a calibration factor that varies over different parts of the temperature range, provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses a linear or constant calibration factor as a suitable alternative to the above-noted variable calibration factor (pg. 17, lines 27-30). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the constant/linear or non-linear calibration factors disclosed by Husheer because either arrangement permits determining a calibration factor relating readings from the first type of sensor and readings from the second type of sensor. Further alternatively/additionally, Kamath teaches/suggests various calibration/correction functions can be utilized including a constant/linear correction function (e.g., ¶ [0412]), or a correction function that varies over different parts of a range (e.g., ¶ [0413] piece-wise linear regression), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/process of Husheer with the calibration factor varying over different parts of the temperature range as taught and/or suggested by Kamath as a simple substitution of one known, suitable calibration/correction factor for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 50 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Kamath as applied to claim(s) 48 and 57 above, and further in view of US 2010/0152606 A1 (Menashe).
Regarding claims 50 and 59, Husheer as modified teaches and/or suggests the limitations of claims 48 and 57, as discussed above. Husheer teaches/suggests the second temperature sensor of the second type can be measured by any conventional technique (¶ [0155]). Therefore, Husheer as modified does not expressly teach the second temperature sensor of the second type comprises an aural temperature sensor or an intravaginal temperature sensor. 
Menashe teaches/suggests a conventional core/body temperature sensor comprising an intervaginal temperature sensor (¶ [0033]; ¶ [0057] temperature probe insertable within any body cavity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method/process of Husheer with the second temperature sensor of the second type comprising an intravaginal temperature sensor as taught and/or suggested by Menashe in order to facilitate measuring accurate core body temperature (e.g.., an accurate second plurality of temperature readings) (Menashe, ¶ [0014]), i.e., with sufficient accuracy/resolution to identify variations in temperature with no discernible temperature change (Menashe, ¶ [0023]) and/or as a simple substitution of one conventional core body temperature sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 51 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Kamath and Menashe as applied to claim(s) 50 and 59 above; or alternatively, over Husheer in view of Kamath and Menashe as applied to claim(s) 50 and 59 above, and further in view of US 3,593,704 A (Schwab).
Regarding claims 51 and 60, Husheer as modified teaches and/or suggests the limitations of claims 50 and 59, as discussed above, and further teaches/suggests the second temperature sensor of the second type has a resolution of at least 0.01°C (Menashe, ¶ [0033]), but does not teach the second temperature sensor of the second type has a linear response at temperatures of greater than 36°C and less than 38°C. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the apparatus and method/process of Husheer with the second temperature sensor of the second type having a linear response in the claimed range because Applicant has not disclosed that such a linear range provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant appears to disclose measurements obtained outside of the 36-38 range are disregarded (pg. 50, lines 7-9). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the conventional body temperature sensor response suggested by Menashe (or Husheer as modified thereby) because either arrangement permits obtaining accurate temperature readings over an expected body temperature range.
Alternatively/Additionally, Schwab discloses a temperature sensor, disclosing said sensor must exhibit a temperature or resistance linearity over the expectable temperature range of human bodies, wherein the range is between about 95°F (35°C) and 107°F (41.67°C) (col. 3, line 74 - col. 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method/process of Husheer with the second temperature sensor of the second type having a linear response at temperatures of greater than 36°C and less than 38°C (e.g., 95-107°F) as taught/suggested by Schwab in order to facilitate acquiring accurate temperature measurements over the expectable temperature range of human bodies (Schwab, col. 1, lines 33-36; col. 3, line 74 - col. 4, line 3; etc.). 

Claim(s) 52 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Kamath and Menashe (or Husheer in view of Kamath, Menashe and Schwab) as applied to claim(s) 51 and 60 above; or alternatively, over Husheer in view of Kamath (or Husheer in view of Kamath, Menashe and Schwab) as applied to claim(s) 51 and 60 above, and further in view of US 2019/0368947 A1 (Hurwitz).
Regarding claims 52 and 61, Husheer as modified teaches/suggests the limitations of claims 51 and 60, as discussed above, but does not teach the resolution of the second temperature sensor of the second type is lower than the resolution of the first temperature sensor of the first type. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the apparatus and method/process of Husheer with the resolution of the second temperature sensor of the second type being lower than the resolution of the first temperature sensor of the first type because Applicant has not disclosed that claimed relative resolutions between the first and second sensors provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, as discussed above, this limitation, i.e., degree of resolution of a sensor relative to another sensor, is not mentioned or described in the specification. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with any relative sensor resolutions, such as equal sensor resolutions, as suggested by Menashe (or Husheer as modified thereby) because either arrangement permits obtaining accurate temperature readings over an expected body temperature range.
Alternatively/Additionally, Hurwitz discloses an apparatus comprising a first temperature sensor of a first type (application sensor) and a second temperature sensor of a second type (calibration sensor) (¶ [0014] where the application and calibration sensors are of different types), wherein the resolution of the second temperature sensor of the second type is lower than the resolution of the first temperature sensor of the first type (e.g.,¶ [0055] where application sensor meets all of the requirements demanded by the application (for example, high speed, low power consumption, high resolution, etc.) and the calibration sensor may not meet the other requirements demanded by the application, e.g., high resolution). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method/process of Husheer with the resolution of the second temperature sensor of the second type being lower than the resolution of the first temperature sensor of the first type as taught/suggested by Hurwitz in order to enable achieving high accuracy calibration of the first temperature sensor relatively quickly and at low cost (Hurwitz, Abstract) and/or as a simple substitution of one known arrangement of first and second sensors for determining a calibration factor (Hurwitz, ¶ [0051]) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 55-56 and 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Kamath as applied to claim(s) 48 and 57 above; or alternatively, over Husheer in view of Kamath as applied to claim(s) 48 and 57 above, and further in view of US 20020143371 A1 (Balczewski).
Regarding claims 55-56 and 64-65, Husheer as modified teaches/suggests the limitations of claims 48 and 57, as discussed above, but does not expressly teach the method or process comprises repeating the correlation for first and second pluralities of temperature readings obtained over multiple extended periods and adjusting the calibration factor between the first plurality and the second plurality of temperature readings. 
However, Husheer teaches/suggests the first temperature sensor of the first type may be positioned (and repositioned/replaced) around the arm using a band. Husheer further teaches there is a variation in temperature around the arm about which the band is worn (¶¶ [0148]-[0149]). Therefore, Husheer suggests if, after repositioning/replacement, the band/first temperature sensor is not in substantially the same position as it was during a previous positioning/placement, the calibration factor (correlation function) may no longer be accurate. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method/process of Husheer with the processor being further configured for repeating the correlation for first and second pluralities of temperature readings obtained over multiple extended periods and adjusting the calibration factor between the first plurality and the second plurality of temperature readings, e.g., at least each time the first sensor is repositioned/replaced, in order to ensure the calibration factor is accurate for the current position or placement of the first sensor (Husheer, ¶ [0155]). 
Alternatively/Additionally, Balczewski discloses temperature sensors can drift over time, and teaches/suggests adjusting a calibration factor (error term) for the sensor over time to account for said drift (¶ [0016]). Accordingly, Balczewski teaches, or at very least suggests, recalibrating a temperature sensor at least periodically over the life of the product. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method/process of Husheer with the processor being further configured for repeating the correlation for first and second pluralities of temperature readings obtained over multiple extended periods and adjusting the calibration factor between the first plurality and the second plurality of temperature readings as taught/suggested by Balczewski in order to ensure the calibration factor remains accurate over the life of the first temperature sensor (Balczewski, ¶ [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2007/0206655 A1 to Haslett and US 2001/0044588 A1 to Mault each disclose a skin-based temperature sensor calibrated to core body temperature (Haslett, ¶ [0034]; Mault, ¶ [0015]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791